344 S.W.3d 782 (2011)
Lee E. COBB, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72243.
Missouri Court of Appeals, Western District.
May 10, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 5, 2011.
Application for Transfer Denied August 30, 2011.
Michael E. Reardon, Kansas City, MO, for appellant.
Shaun J. Mackelprang and Jayne T. Woods, Jefferson City, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, JAMES M. SMART and VICTOR C. HOWARD, Judges.

ORDER
PER CURIAM.
Lee Cobb appeals the denial of his Rule 24.035 motion without an evidentiary hearing. For reasons explained in a Memorandum *783 provided to the parties, we find no error and affirm the denial of post-conviction relief.
AFFIRMED. Rule 84.16(b).